
	
		I
		111th CONGRESS
		1st Session
		H. R. 3479
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Gordon of
			 Tennessee introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To eliminate duplicative Government programs, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Scrapping Unsustainable Redundant
			 Programs Leaves Us Solvent Act of 2009 or the
			 SURPLUS Act.
		2.PurposesThe purposes of this Act are to—
			(1)reduce America’s debt, now more than
			 $11,000,000,000,000 dollars;
			(2)eliminate
			 duplicative Government programs, streamlining the way Government operates;
			(3)secure, for
			 effective programs, the necessary resources; and
			(4)reduce the overall
			 size of the Federal Government.
			3.DefinitionsIn this Act:
			(1)SecretaryThe term Secretary means the
			 Secretary of Agriculture, the Secretary of Commerce, the Secretary of Defense,
			 the Secretary of Education, the Secretary of Energy, the Secretary of Health
			 and Human Services, the Secretary of Homeland Security, the Secretary of
			 Housing and Urban Development, the Secretary of the Interior, the Secretary of
			 Labor, the Secretary of State, the Secretary of Transportation, the Secretary
			 of the Treasury, and the Secretary of Veterans Affairs, the Attorney General,
			 and the Administrator of the Environmental Protection Agency.
			(2)ProgramThe term program means any
			 program or initiative housed within a department or agency headed by a
			 Secretary (as defined in paragraph (1)).
			4.Study of existing
			 Federal grant programs
			(a)StudyEach
			 Secretary shall conduct a study to determine if any Federal program within the
			 department or agency concerned is duplicative of one or more other Federal
			 programs under the authority of the department or agency as of the date of the
			 enactment of this Act.
			(b)ReportNot
			 later than 12 months after the date of the enactment of this Act, each
			 Secretary shall submit to Congress and make available to the public a report
			 that contains the results of the study required under subsection (a).
			5.Termination of
			 duplicative programs
			(a)Requirement To
			 terminate duplicative programsExcept as provided in subsection
			 (b), if a Secretary determines under section 4(a) that any program is
			 duplicative of one or more other Federal programs within the department or
			 agency concerned, the Secretary shall, to the maximum extent appropriate,
			 terminate the duplicative Federal program, or consolidate the program with
			 other programs performing similar functions, not later than 180 days after the
			 date of the submission of the report under section 4(b).
			(b)ExceptionSubsection
			 (a) shall not apply to any program that is required or authorized by
			 statute.
			(c)Duplicative
			 programFor purposes of this section, a program shall be
			 considered duplicative of another program if—
				(1)in the case of a
			 grant program, the Secretary concerned determines that the purpose of the
			 program is to benefit a specific group of persons that is identical to or
			 substantially similar to a group of persons that is eligible for another grant
			 program; and
				(2)in the case of any
			 other program, the Secretary concerned determines that the program is
			 performing the same essential function as another program.
				
